Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-4, 6-17 and 19-20 are pending in this application. 
The terminal disclaimer filed on 2/3/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of any patent granted on pending applications 16/361460, 16/361463, 16/361273, and 16/361271 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  All outstanding provisional rejections on the ground of nonstatutory double patenting are hereby withdrawn in view of said terminal disclaimer.  
The outstanding ground of rejection of claims 9-20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is hereby withdrawn in view of the amendment to claim 9 filed on 2/3/2021.  
The outstanding ground of rejection of claims 1-4, 7-17 and 20 under 35 U.S.C. 103 is hereby withdrawn in view of Applicant’s arguments filed on 2/3/2021 at page 9, last paragraph of section III, herbicidal data on specification pages 168-171, and the herbicidal data provided in the declaration filed on 2/3/2021.  Applicant will note that with respect to claims 6 and 19, said rejection is not withdrawn.  
To summarize, claims 1-4, 7-17, and 20 are allowed.  Claims 6 and 19 are further examined hereinbelow.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zawierucha et al. (US 2008/0305954) in view of Payne et al. (US 4,670,041), The Pesticide Manual, WO 88/02598, and Zagar et al. (US 7,375,058).
At the outset, it is noted that this ground of rejection is directed to the invention wherein the herbicidal composition comprises (a) cinmethylin, (b) imazamox, and (c) at least one herbicide C such as sethoxydim.  
Zawierucha et al. (US 2008/0305954) disclose that Hydrilla verticillata is one of the most noxious aquatic weeds, which can dominate an aquatic system such as ponds, lakes, rivers and interfere with water uses (paragraph 5).  Combination of imazamox or an agriculturally acceptable salt thereof and at least one other “B” herbicide is disclosed to effectively control Hydrilla verticillata and other aquatic weeds (paragraphs 9, 11).  Ammonium salt of imazamox is disclosed as suitable (paragraphs 57-58).  Control in rice crop plants is disclosed (paragraph 15).  “B” herbicides include cinmethylin (paragraph 31), sethoxydim (paragraph 34), acetochlor (paragraph 46), 1:25 to 5:1 (paragraph 62).  Formulations with various carriers, surfactants, and other customary crop protection formulation auxiliaries is disclosed (paragraphs 66-70).  
Payne et al. (US 4,670,041) disclose the herbicidal activity of cinmethylin, which is ([Symbol font/0xB1])-2-exo-(2-methylbenzyloxy)-1-methyl-4-isopropyl-7-oxabicyclo[2.2.1]heptane.  See column 31, lines 19-20, 23-24; see also Embodiment 9 and 10 in columns 35-36; claims 24-31, 64-66.  Selective or total herbicidal activity pre-emergence and post-emergence is disclosed (column 30, lines 52-68).  Use in crops such as cotton, soybeans, peanuts, wheat, and rice is disclosed (column 30, lines 64-68; see column 67, list of weeds).  Application to the plant, foliage, soil and locus of undesired plants is disclosed (column 31, first paragraph).  Preferable application rate of cinmethylin is disclosed as about 0.1 to 5 kg/ha (column 31, lines 14-18).  Formulation with inert carriers and/or surface active agents is disclosed (column 31, line 33 to column 32, line 66).  Combined use with another herbicide is disclosed (paragraph bridging columns 32 and 33).  Control of Echinochloa crus-galli, Digitaria sanguinalis, Bromus tectorum, Setaria lutescens and Amaranthus retroflexus is demonstrated (Embodiment 9, Table VI at columns 67-68).   
The Pesticide Manual1 is cited to establish the following known herbicidal activity of cinmethylin and imazamox.  
Cinmethylin: absorbed from paddy water through the shoots and roots of germinating or emerging weeds, moves upwards through the plant and disrupts meristematic development in growing points of roots and shoots; controls important weeds of rice, including Echinochloa species, by post-transplanting application, at 25-100 g/ha, depending on the method of rice cultivation (page 195); can be tank-mixed with broad-leaved weed herbicides (page 196).  
Imazamox: imazamox and imazamox ammonium are known forms (pages 587-88).  Mode of action is amino acid synthesis inhibitor, has pre- and post-emergence activity, has contact and residual activity, absorbed through both foliage and roots, the ammonium salt is a broad-spectrum herbicide for control of weeds in maize, rape, alfalfa, peas, and beans. Application rate is 0.032 to 0.05 lb/a, which is equivalent to about 35.9 to 56 g/ha.  
WO 88/02598 exemplifies synergistic data for a mixture of cinmethylin + sethoxydim2.  See pages 39-41 in view of page 3, compound (f), and the first structure on page 5 for compound 1.  125 g/ha cinmethylin + 16 g/ha sethoxydim was synergistic (page 39).  Superior weed control and improved spectrum of control are disclosed (page 10, lines 10-17).  
Zagar et al. (US 7,375,058) disclose that herbicidal activity of 3-phenyluracil herbicides such as saflufenacil can be improved and their compatibility to useful plants improved by combining them with “at least one further” herbicide such as cinmethylin, imazamox, sethoxydim, and optionally a safener such as benoxacor, cloquintocet, naphthalic anhydride, and others (column 2, lines 22-67; column 8, lines 31, 46; claims 1, 3, 5, 6, 8-26).  Synergism is disclosed (column 33, lines 13-23).  Formulation with customary auxiliaries in crop protection is disclosed (claim 12).  Application to the plant or their habitat before, during and/or after emergence of undesirable plants is disclosed (claims 14-16).  Use in crop plants such as cereals, corn, rice, cotton, oilseed rape is disclosed (claims 16-20).  Control of Alopecurus myosuroides, Avena fatua, Abutilon theophrasti, Gallium aparine is shown with other embodiments of Zagar’s invention (column 42, first table, and tables of data thereafter).  
The cited prior art references do not explicitly exemplify a herbicidal composition comprising cinmethylin, imazamox or its ammonium salt, and a third herbicide such as sethoxydim.  However, Zawierucha et al. teach the herbicidal combination of imazamox with at least one other herbicide which can be cinmethylin, sethoxydim, and others, and WO 88/02598 teaches synergistic activity of cinmethylin and sethoxydim.  The ordinary skilled artisan would have been motivated to utilize the cinmethylin + sethoxydim combination with imazamox in order to obtain improved herbicidal efficacy and herbicidal spectrum of activity.  
As for the newly claimed ratio of A (cinmethylin) to B (imazamox) of 1:0.02 to 1:0.5, such mixture ratio, in a mixture that contains a third herbicide such as sethoxydim, would have been obvious from the prior art application amounts of cinmethylin, imazamox, and sethoxydim.  First, Zawierucha et al. teach imazamox to B herbicide ratio of 1:25 to 5:1.  Second, cinmethylin application amount has been taught to include 0.1-5 kg/ha (Payne et al.) and 25-100 g/ha (Pesticide Manual).  Third, 125 g/ha cinmethylin + 16 g/ha sethoxydim is known to be synergistic.  Fourth, imazamox application amount has been taught to include 35.9-56 g/ha.  Thus, the claimed ratio would have been an obvious ratio obtained by the use of prior art application amounts of cinmethylin, imazamox, and sethoxydim.    
Recitation of synergistic herbicidal effect is noted, but the prior art teaches 125 g/ha cinmethylin + 16 g/ha sethoxydim to be synergistic.  
Control of undesired vegetation that is resistant or tolerant to a herbicide would have been obvious to the ordinary skilled artisan because several different herbicides with different modes of action are being applied here.  Thus, a weed that is resistant or tolerant to one mode of action can be controlled by a herbicide having a different mode of action to which it is not resistant or tolerant.  
Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, because every element of the invention and the claimed invention as a whole have been fairly disclosed or suggested by the teachings of the cited references.  
Applicant’s arguments and declaration filed on 2/3/2021 have been given due consideration but they were deemed unpersuasive.  
Applicant criticizes each prior art document individually for not explicitly disclosing the exact combination of cinmethylin and imazamox without taking into account what the prior art taken as a whole teaches.  The prior art taken as a whole teaches cinmethylin, imazamox and sethoxydim as herbicides that are known to be applied together to combat weed problems.  There is no one perfect herbicidal compound that can kill every weed, so the ordinary skilled artisan would have recognized the usefulness of herbicidal mixtures that improve the spectrum of control.  The mixture of cinmethylin, imazamox, and sethoxydim would have been expected to possess the added advantage of synergistic activity from cinmethylin and sethoxydim, wherein imazamox would have been expected to contribute its own advantageous herbicidal activity and spectrum of control.  
Against such evidence of obviousness, Applicant has failed to advance evidence of nonobviousness with respect to the ternary mixture.  Data for binary mixture of cinmethylin + imazamox does not establish nonobviousness for ternary mixtures such as cinmethylin + imazamox + sethoxydim.  There is an expectation of enhanced activity when cinmethylin and sethoxydim are combined at 125 g/ha and 16 g/ha, respectively; and imazamox is known to be applied at 35.9 to 56 g/ha.  Data for the binary mixture fails to establish that the ternary mixture would provide herbicidal efficacy that is unexpectedly greater than the expected activity from the synergism of cinmethylin and sethoxydim and the added activity from imazamox.  
For these reasons, Applicant’s arguments are found unpersuasive, and this ground of rejection must be maintained with respect to claims 6 and 19.  

Applicant is advised again that the foreign priority application EP 15191722.6 has not been received or retrieved in this application or the parent application.  

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN PAK whose telephone number is (571)272-0620.  The Examiner can normally be reached on Monday to Friday from 8:30 AM to 5 PM.  

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's SPE, Fereydoun Sajjadi, can be reached on (571)272-3311.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1600.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/JOHN PAK/Primary Examiner, Art Unit 1699                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 Submitted by Applicant in the IDS.  
        2 WO 88/02598 misspelled sethoxydim as “sethoxydin,” but its accompanying chemical nomenclature clearly identifies it as the herbicide sethoxydim.  See page 3, first three lines of the text.